DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s Amendment filed on November 13, 2020 in which claims 1-8, 10-18 and 20; of which claims 1 and 14 were amended; claims 9 and 19 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8, 10-18 and 20 now renumbered 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to the field of cloud based computer networking. The closest prior art, Chodhury et al. US Patent no. 8,971,173 and Li et al. US Publication No. 2019/0238636 disclose similar methodology. However, the closest prior art failed to show “network including a plurality of nodes, each node comprising: a master controller configured to: receive, from a microservice: an operational state of the microservice, and a configuration state of the microservice, the operational state and the configuration state associated with a current version of the microservice: provide, to the microservice: a second operational state of the microservice, and a second configuration state of the microservice, the second operational state and the second configuration state associated with a second version of the microservice: and reconcile the current version and the second version of the microservice with one or more other microservices: one or more custom controllers managed by the master controller, the one or more custom controllers configured to access and store custom resources, each custom resource including: an operational state of the node, a configuration state of the node, and a set of telemetry data representative of the node; and one or more containerized microservices managed by at least one of the custom controllers”. These claimed features being present in the independent claims 1, 14 and in conjunction with all the other claimed limitations render claims 1 and 14 allowable over the prior art of record.

As per claims 2-8, 10-13, 15-18 and 20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 14. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 23, 2021